Citation Nr: 1431521	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  09-09 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected patellofemoral syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1997 to February 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, that denied a compensable disability rating for the Veteran's service-connected right knee disability.

This case was initially before the Board in April 2010, when it was remanded for further development.  During that remand, the Veteran was awarded a 10 percent disability rating for his right knee disability, effective July 3, 2006-the date on which he filed his claim for increase.  The case was returned to the Board in July 2011, which granted a 20 percent disability rating for the Veteran's right knee disability.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).

While that claim was on appeal with the Court, the RO issued a September 2011 rating decision which effectuated the Board's 20 percent disability rating award for the Veteran's right knee disability.  The Veteran and his representative submitted a February 2012 notice of disagreement with that award, arguing that the Veteran should be assigned a separate disability rating for arthritis.

In July 2012, the Veteran and the Secretary of VA (Secretary) agreed to vacate and remand the issue on appeal with the Court only insofar as the Board's decision failed to discuss referral for extra-schedular consideration.  The case was returned to the Board in April 2013.  The Board took jurisdiction over the entire increased disability rating claim in light of the Veteran and his representative's notice of disagreement and arguments on appeal, and remanded the case for further development.  That development having been completed, the case is returned to the Board at this time for further appellate review.  

As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right knee disability is not shown to have loss of flexion to 45 degrees or less; 10 degrees or more of loss of extension; or, any evidence of recurrent subluxation, dislocation or lateral instability of the right knee.

2.  Throughout the appeal period, the Veteran's right knee disability is not shown to be marked in severity, even after assessing the totality of the symptomatology associated with that disability, including the effects on activities of daily living and occupational functioning, which are noted as being at most moderately effected.

3.  Throughout the appeal period, the Veteran's right knee disability is more closely approximate to a moderate right tibial impairment.

4.  Throughout the appeal period, the Veteran's assigned schedular disability rating for his right knee disability is adequate; there is no evidence of record which documents an unusual or exceptional disability picture, to include frequent hospitalizations, emergency room visits, any need for surgical intervention for the right knee, or marked interference with his employment as a result of his right knee disability.


CONCLUSION OF LAW

The criteria establishing a disability rating in excess of 20 percent for patellofemoral syndrome of the right knee, to include entitlement to an extra-schedular disability rating, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.14. 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5014, 5256-63 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  In this case, the Veteran was sent a letter in December 2006 that provided information as to what evidence was required to substantiate the claim for increased evaluation of his right knee and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

The Board acknowledges that the Veteran's increased right knee claim was the subject of an April 2013 Board remand, which in pertinent part, ordered that any outstanding VA treatment records be obtained, that he be afforded another VA examination of his right knee, and that his right knee claim be referred for extra-schedular consideration in the first instance.  After review, the Board finds that the Veteran underwent a VA examination of his right knee in August 2013, and VA treatment records through October 2013 have been associated with the claims file.  The Veteran's right knee claim was additionally submitted to the Director of Compensation and Pension Services, who rendered a November 2013 opinion regarding an extra-schedular disability rating for his right knee.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Disability Rating

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

 Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013). 

The Veteran filed his claim for an increased disability rating on July 3, 2006.  His right knee disability has been rated as 20 percent disabling throughout the appeal period; that rating has been assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5014-5262.  In adjudicating this decision, the Board has considered all of the relevant evidence of record dating from July 2005.  See 38 C.F.R. § 3.400(o) (2013).

On evaluating the condition of service-connected right knee disability, if it is not possible to separate the effects of a service-connected condition from that of a non-service-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, in this case, if any symptoms cannot be distinguished as between service-connected and non-service-connected symptomatology, the Board must consider both as service-connected disability.  Id.
The Veteran's right patellofemoral syndrome has been rated under the hyphenated Diagnostic Code 5099-5014, indicating it is evaluated by analogy to osteomalacia under 38 C.F.R. § 4.71a, Diagnostic Code 5014.  Under that code the knee disease will be rated on limitation of motion of the knee, as degenerative arthritis.  

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, which here is the right knee.  However, if the limitation of motion of the specific joint(s) involved is ratable as noncompensable under the appropriate diagnostic code(s), then a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In this case, limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

If limitation of motion is absent, and there is X-ray evidence of degenerative arthritis involvement of 2 or more major joints or 2 or more minor joint groups, then: (1) a 10 percent rating is warranted; or, (2) if additionally there are occasional incapacitating exacerbations, a 20 percent rating is warranted.  Id.

Notes (1) and (2) under Diagnostic Code 5003 provides the following.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2).  Notably, Diagnostic Code 5014, under which the Veteran's right knee is evaluated, is within this set of diagnostic codes and associated conditions associated with Note (2).

The normal range of motion for the knee is from zero degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II (2013).

Diagnostic Codes 5256 through 5262 set forth relevant provisions with respect to disabilities of the knee.  Diagnostic Code 5256, provides for a 30 percent disability rating for knee ankylosis with a favorable angle in full extension, or in slight flexion between zero degrees and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  Higher disability ratings are assignable for more severe symptoms.  Id.

Diagnostic Code 5257 governs other impairment of the knee to specifically include recurrent subluxation or lateral instability.  It provides for disability ratings of 10, 20 and 30 percent for slight, moderate or severe recurrent subluxation or lateral instability, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5258 provides for a 20 percent disability rating for cartilage, semilunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint, while Diagnostic Code 5259 provides for a 10 percent evaluation for cartilage, semilunar, removal of, symptomatic.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259.

Limitation of flexion of a leg warrants a 10 percent disability rating if flexion is limited to 45 degrees; a 20 percent disability rating if flexion is limited to 30 degrees; and a 30 percent disability rating if limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg warrants a 10 percent disability rating if extension is limited to 10 degrees.  A 20 percent disability rating is warranted if extension is limited to 15 degrees.  Higher disability ratings are warranted with greater limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5262, impairment of the tibia and fibula involving malunion with moderate knee or ankle disability warrants a 20 percent disability rating, while malunion with marked knee or ankle disability warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace warrants a maximum 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.
VA's General Counsel has held, in VAOPGCPREC 23-97, that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  If a knee disorder is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both codified at 38 C.F.R. § 4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004.

With respect to Diagnostic Codes 5259 and 5263, the Board notes that the highest possible disability rating under those diagnostic codes is 10 percent and, therefore, rating under those code provisions cannot result in a higher rating than already assessed.  Likewise, as noted, Diagnostic Code 5256, for ankylosis of the knee, is not applicable in this case as the Veteran's right knee is not shown to be ankylosed at any time throughout the appeal period.  As such, that Diagnostic Code is not applicable to the evidence of record in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5263 (2013).

Turning to the evidence of record, during an August 2007 VA examination, the Veteran reported intermittent pain that was normally a dull aching pain and which was worse with jogging or physical exertion.  He described that there were no current joint symptoms involving deformity, giving way, instability, stiffness, weakness, episodes of dislocation or subluxation, effusion, swelling, redness, or limitation of motion with flares.  He reported that he had no episodes of locking, but that sometimes after running he could not bend due to pain.  He noted that he would feel a constant knot over the tibial tubercle, and that the knee condition affected motion of the joint.  With respect to the effects of the right knee condition on his occupation in lawn servicing, the Veteran stated that knee aching increased after being on his feet for a long time.  He had not missed any days of work in the past year due to this problem.  He was able to complete activities of daily living.  The Veteran reported he had had no surgery and used no assistive aids for walking.  He was able to stand for 15 minutes and had no limitations in walking.

On examination, the Veteran had a normal gait, with no evidence of abnormal weight bearing.  The examiner found no deformity, tenderness, instability, or crepitation.  The range of motion of the right knee included flexion from zero to 150 degrees and extension of zero degrees, with no pain.  With repetition, there was no additional limitation due to pain, fatigue, weakness or lack of endurance.  There was no loss of a bone or part of a bone; no recurrent dislocations; no inflammatory arthritis; no joint ankylosis, and no indication of leg shortening.  

On X-ray examination, the report contains comments that there were no problems.  The series revealed normal mineralization and no fractures or osseous abnormalities.  The joint spaces were well maintained; and no joint effusion or soft tissue calcifications were seen.  The X-ray examination impression was normal right knee series.  The examination report contains a diagnosis of right patella femoral syndrome.

Private treatment records include reports of magnetic resonance imaging (MRI) and X-ray examination in February 2009.  The MRI report contains an impression of (1) small effusion; (2) there is a focal chondral defect seen within the patella; (3) findings consistent with old healed Osgood-Schlatter's disease; and (4) intrasubstance degeneration in the posterior horn of the medial meniscus without a surfacing tear.  The X-ray report contains an impression of (1) there is no evidence of an acute fracture, dislocation, or significant degenerative changes in the right knee; and (2) a couple of tiny calcifications, most likely related to old Osgood-Schlatter's disease or calcific tendinitis/bursitis are noted just anterior to the tibial plateau on the lateral view; no other significant soft tissue abnormalities seen. 
During an October 2010 VA examination, the Veteran reported recurrent swelling and pain over the area of the upper right tibia, mainly after working on his knees in his job.  He reported that there were no current joint symptoms involving deformity, giving way, instability, stiffness, weakness, incoordination, episodes of dislocation or subluxation, locking, effusion, inflammation, or flare-ups.  The condition did not affect the motion of the joint, but did decrease speed of joint motion.  He had no limitations on standing and was able to walk one to three miles.  

On examination, the Veteran's gait was normal, and there was no other evidence of any abnormal weight bearing.  There was no loss of a bone or part of a bone, and no recurrent dislocations or inflammatory arthritis.  The range of motion measurements included flexion from zero to 140 degrees, and normal extension (zero degrees).  There was no objective evidence of pain with active motion of the right knee.  The examiner found there to be moderate inflammation of the right tibial tubercle that was tender to the touch.

On X-ray examination, the examiner made findings that there was no fracture or dislocation or joint space narrowing; and there were several small calcific densities seen anterior to the proximal tibia that may be due to nonunion of or old trauma to the apophysis for the proximal tibia.  The impression was possible old trauma to the apophysis for the proximal tibia.

The examination contains a diagnosis of osteomalacia right tibial tubercle, which was noted to have significant effects on the Veteran's usual occupation resulting in his assignment to different duties.  The examiner opined that there were effects on the usual daily activities ranging from no effects to moderate effects on the various listed activities.  The examiner also opined that while the present condition would not prevent the Veteran from performing his occupational duties maintaining water pipes, the prolonged kneeling required would provoke exacerbation of the disease process.

Following the Board's remand in April 2013, the Veteran's VA treatment records from October 2013 have been obtained.  Those records generally are not relevant to the Veteran's right knee disability and are treatment records for other nonservice-connected conditions.  However, insofar as such relate to the Veteran's right knee disability, those records demonstrate that the Veteran had normal range of motion and muscle strength in all limbs, with normal joints, muscle tone and bulk, and without any edema, femoral bruits or tender calves.  

The Veteran underwent another VA examination of his right knee disability in August 2013, at which time he was diagnosed with right knee patellofemoral syndrome.  The Veteran reported that he takes one Advil as needed twice a week when he has increased pain; his pain will increase by the end of a work day and is most severe when running.  He reported not running in one year due to his severe right knee pain that resulted in being unable to bend his knee for a day after.  He also has pain while sitting and watching TV or driving for thirty minutes; his pain will last 3 hours, during which he cannot bend his knee.  He stated that he lies down and stretches his joint to relieve his pain.  The Veteran stated that he had a constant, dull pain between flare-ups and that his knee has not swelled, buckled or locked in the past year.

Regarding occupational functioning, the Veteran reported that he works with water lines for a city, and that he has not called in sick or gone home early due to knee pain.  He noted that he does other activities associated with his job when his knee is flaring.  He has worked at that job for several years.  Regarding flare-ups, he described having pain so severe that he would be unable to bend his knee for the rest of the evening; flare-ups would occur three times per month.  

On examination, the Veteran had 125 degrees of flexion without any objective evidence of painful motion; likewise, the Veteran had extension to zero degrees without any objective evidence of painful motion.  There was no change with repetitive range of motion testing.  The examiner noted that there was no additional limitation of motion following repetitive testing; there was also no functional loss or functional impairment of the right knee, except for having less movement than normal as evident by the limitation of motion noted above.  The Veteran's right knee was not painful or tender on palpitation.  The Veteran's muscle strength was normal, and his right anterior instability (Lachman's), posterior instability (posterior drawer), and medial-lateral instability (varus/valgus pressure) testing were all normal.  There was no evidence or history of recurrent subluxation or dislocation of the right knee.  There was no other evidence of tibial or fibular impairment demonstrated on examination.  The Veteran did not need any assistive devices for ambulation.  The examiner noted that there was no imaging evidence of traumatic arthritis, including a negative August 2013 right knee X-ray.  The examiner finally concluded that the Veteran's right knee did not impact his ability to work.  The examiner indicated that an opinion as to additional loss of motion during flare-ups or after prolonged use of the joint could not be provided without speculation as the Veteran was not in flare-up during the examination.  

Based on the foregoing evidence, the Board finds that a 20 percent disability rating is properly assessed under Diagnostic Code 5262.  The reasoning is as follows.

First, the Board notes that throughout the appeal period, the Veteran's flexion is never limited to 45 degrees or less, which is necessary in order to have a compensable evaluation under that Diagnostic Code.  The Board notes that the most significant loss of flexion is to 125 degrees in the most recent VA examination.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Likewise, throughout the appeal period, the Veteran's extension is routinely noted as being normal or to 0 degrees; there is no evidence that the Veteran's extension of his right knee is limited to 10 degrees or greater in this case, which is the minimal loss of extension necessary for a compensable evaluation in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board has considered whether separate disability ratings under both of those diagnostic codes are appropriate, and it is not.  

With respect to the Veteran's right knee stability, there is no objective evidence throughout the appeal period that his right knee is at all unstable or has recurrent subluxation/dislocation, and most certainly, the evidence of record is not demonstrable to severe instability of the right knee, which is the necessary prerequisite for a higher rating in this case.  The Veteran's stability testing throughout the appeal period is routinely noted as normal.  And while the Veteran has occasionally indicated that his knee will buckle, among other lay evidence of instability, such evidence does not demonstrate severe instability of the left knee in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

With respect to Diagnostic Code 5258, the Board does note that assignment of the Veteran's 20 percent disability rating could be assigned given the Veteran's reports throughout the appeal period that he cannot bend his knee for an evening when his knee is flared up, as well as the 2009 MRI evidence of an effusion.  However, such an assignment would not contemplate the Veteran's tibial impairment noted in the 2010 examination.  Therefore, the Board notes that assignment under Diagnostic Code 5262 is more appropriate than assignment under Diagnostic Code 5258.  

As assignment of a 20 percent is more appropriate under Diagnostic Code 5262, Diagnostic Code 5258 cannot be awarded as it does not result in a higher disability rating.  Moreover, a separate rating is not appropriate as Diagnostic Code 5262 contemplates the totality of the Veteran's right knee symptomatology in assessing the severity of the knee disability, and such symptomatology would include the symptomatology on which an evaluation under Diagnostic Code 5258 would be contemplated, resulting in pyramiding.  Thus, the Board cannot assign a separate rating under Diagnostic Code 5258 in this case.  See 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5258.

Respecting a higher disability rating under Diagnostic Code 5262, the Board finds that after evaluating the Veteran's total array of symptomatology associated with his right knee disability-the loss of 15 degrees of flexion, complaints of severe pain and locking on flare-up, and the functional and occupational impairment associated with those symptoms as noted in the October 2010 examination, etc.-the Board finds that such is more closely approximate to a moderate knee disability rather than a marked knee disability.  There is no evidence throughout the appeal period that the Veteran has any impairment with his activities of daily living, occupational functioning, or that the severity of his right knee disability-even during flare-up-is to such a degree that the Veteran's disability is marked in nature; rather, the Veteran's symptomatology was noted as being moderate in nature by the October 2010 examiner, which is the examination during which the Veteran's knee disability was shown to be the most severe.  Accordingly, the Board finds that the Veteran has been properly assessed a 20 percent disability rating under Diagnostic Code 5262 in this case, for a tibial impairment with a moderate right knee disability.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5262.  

The Board additionally notes that a separate disability rating for arthritis, as specifically argued for on appeal by the Veteran's representative, is not for application in this case.  First, the Board notes that the evaluation under Diagnostic Codes 5003 and 5010 are specifically inapplicable for disabilities rated under Diagnostic Code 5014, as the Veteran's right knee is in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (2) (2013).

Regardless, the Board notes that it has assigned a disability rating for the Veteran's right knee disability under the appropriate limitation of motion/functional impairment codes of the Rating Schedule.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable disability rating under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.

Thus, in this case, Diagnostic Codes 5003 and 5010 specifically note that arthritis should be rated under the codes for the applicable joint instead of the arthritis code, if applicable.  The Board has done that in this case, and therefore, a separate rating under the arthritic codes would result in pyramiding.  See 38 C.F.R. § 4.14; see also 38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).  

Moreover, the Board notes that rating under Diagnostic Codes 5003 and 5010 requires X-ray evidence of arthritis.  All of the imaging scans, including the 2009 MRI and most recent VA X-ray of the right knee in August 2013, fail to disclose any imaging evidence of arthritis of the right knee.  Therefore, regardless of the above reasons for not assigning a separate rating for arthritis, the Board must specifically deny entitlement to rating for arthritis because there is no objective evidence of such in the record.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The Veteran's representative's argument for a separate rating for arthritis in this case is completely meritless.

Next, the Board must also determine whether the schedular disability rating is inadequate, thus requiring that the RO refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular disability rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).  An extra-schedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In November 2013, the Veteran's case was referred to the Director of Compensation and Pension Services (Director), for an extraschedular opinion in this case.  In the opinion, the Director stated the following:

A review of all available records reveals that a VA examination was conducted on August 16, 2013, showing that the Veteran's knee flexion ends at 125 degrees with no objective evidence of painful motion and no limitation of extension.  There is no evidence of additional limitation following repetitive testing.  The exam findings show normal muscle strength and joint stability.  No evidence of subluxation, dislocations or ankylosis was found.  The exam also revealed that there were no scars and that the Veteran does not need to use assistive devices [for ambulation].  The examiner indicated that the Veteran's knee condition does not impact his ability to work and stated that [s]he could not provide additional loss of motion during flare-ups or after prolonged use of the joint without speculation because the Veteran was not in a flare-up state at the time of the exam.  Contrary to the evidence found in the exam dated October 18, 2010, there is no current evidence of any tibial and/or fibular impairment.  

Due to these objective findings, a higher evaluation was not warranted.  Although the examination dated October 18, 2010, indicates that there are mild and moderate effects on activities such as shopping and sports, activities of daily living such as bathing and feeding are normal.  And although this examination also indicated that there was a significant effect on the Veteran's usual occupation, the current objective findings on examination do not support this conclusion and this opinion appears to be at least partially based on the subjective reports of the Veteran at that time.  

Evidence does not show any hospitalizations, emergency room visits, or surgical procedures performed due to his knee condition.  Extraschedular evaluations are assigned in cases where an exceptional or unusual disability picture is presented with such related factors as marked interference with employment or frequent periods of hospitalization that renders application of regular rating schedular standards impractical.  Entitlement to an extraschedular evaluation for his right knee patellofemoral syndrome condition is denied as there is clearly no unusual or exceptional disability pattern that renders application of the regular criteria impractical pursuant to 38 C.F.R. § 3.321(b)(1).  

The Veteran's claim for an increase in his service-connected knee condition on an extraschedular basis is not supported by the objective findings on the examination or any additional evidence in the claims file.  Entitlement to an increased evaluation on an extraschedular basis is not established.  

In this case, the Board finds that the schedular rating is adequate.  A disability rating in excess of that assigned is provided for certain manifestations of the service-connected right knee disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, the Veteran's right knee disability does not warrant an extra-schedular disability rating in this case. 

Even if the Board were to find that the schedular criteria were inadequate in this case, the Board denies entitlement to an extra-schedular rating because there is no unusual or exceptional disability picture in this case.  The Board first notes, as was specifically also noted in the Director's opinion, there is no evidence of any hospitalizations, surgical procedures, or emergency room visits for the Veteran's right knee disability throughout the appeal period.  

Additionally, while the Board acknowledges that there were "significant effects" on the Veteran's employment noted in October 2010, none of those effects were noted as being "marked" in nature, but rather were at most "moderate" in severity as assessed by the examiner at that time.  Furthermore, the evidence of record prior to and subsequent to that examination does not demonstrate any interference with employment at all.  The Veteran is shown to be able to still perform his job in October 2010, though prolonged kneeling "provoked exacerbation of the disease process."  The Board notes that these are flare-ups in the Veteran's disease, and the Board has already assessed such flare-ups under the schedular rating assigned to his right knee disability.  

More recently, however, the Veteran attested that he simply does other duties associated with his job when he has severe knee pain, which does not at all appear to hinder his performance of his occupation maintaining water lines for a city.  Significantly, the Veteran reports that he has not left work early or taken significant periods of time off from his employment as a result of his right knee disability.  Quite simply, there does not appear to be much interference with his employment at all, let alone "marked" interference with employment in this case.  

After review of the record, to include all three VA examinations and the Director's opinion, the Board concludes that there is not marked interference with the Veteran's employment as a result of his right knee disability; nor is there any evidence of frequent hospitalizations due to his right knee disability.  The Board further concludes that there is not an unusual or exceptional disability picture with respect to the Veteran's right knee disability in this case.  Accordingly, an extra-schedular disability rating is not warranted in this case; the Veteran's assigned schedular rating adequately assesses the severity of his right knee disability in this case.  See 38 C.F.R. § 3.321(b)(1); Thun, supra.

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability (TDIU).  In this case, the evidence of record does not indicate that the Veteran is currently unemployed due to his right knee disability, and in fact, throughout the appeal period, the Veteran is shown to be employed maintaining water lines for a city.  Since there is not any evidence of record that the Veteran's right knee disability causes him to be unable to secure and follow substantially gainful employment, the Board finds that a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).





ORDER

An disability rating in excess of 20 percent for patellofemoral syndrome of the right knee is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


